             Case 8:18-ap-00575-MGW            Doc 19      Filed 06/21/19     Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA


In re:                                                               Chapter 7 Bankruptcy

BRUCE FARLOW,                                                        Case No: 8:18-bk-06677-MGW

                   Debtor.
_________________________________________/

JOHN D. GENTIS, SHALIMAR MHP, LLC,
a Florida limited liability company, and GFB
PARTNERS, LLLP, a Florida limited liability
limited partnership,

                         Plaintiffs,

v.                                                                    Adversary Proceeding No.:
                                                                      8:18-AP-00575-MGW
BRUCE L. FARLOW,

                  Defendant.
_________________________________________/


                      PLAINTIFFS’ FACT AND EXPERT WITNESS LIST

          Plaintiffs John D. Gentis, Shalimar MHP, LLC, and GFB Partners, LLLP through their

undersigned attorney, file their Fact and Expert Witness List and state:


     I.      Fact Witnesses


          Plaintiffs may call some or all of the following witnesses, either live or by deposition,

who are expected to testify on the following subject matters:




00995039-1
           Case 8:18-ap-00575-MGW           Doc 19     Filed 06/21/19     Page 2 of 3



      1.     John Gentis
             c/o W. Andrew Clayton, Jr
             Icard Merrill Cullis Timm Furen & Ginsburg
             2033 Main Street, Suite 600
             Sarasota, FL 34237

             Substance: Testifying regarding all events surrounding the issues detailed in the
             complaint including the unauthorized withdrawal of monies from Shalimar and GFB
             and unauthorized credit card charges used for Mr. Farlow’s benefit.

      2.     Bruce Farlow
             c/o Timothy Gensmer
             Timothy W. Gensmer, P.A.
             2831 Ringling Blvd, Suite 202-A
             Sarasota, FL 34237

             Substance: Testifying regarding all events surrounding the issues detailed in the
             complaint including the unauthorized withdrawal of monies from Shalimar and GFB
             and unauthorized credit card charges used for Mr. Farlow’s benefit.

      3.     Rachel Saffold
             North River Homes
             7006 36th Street East
             Ellenton, FL 34222

             Substance: Ms. Saffold will provide Testimony regarding Bruce Farlow’s improper
             use of corporate funds.


      4.     Records Custodian, AT&T.
      5.     Records Custodian, Costco.
      6.     Records Custodian, Bank of America.

      7.     All witnesses listed or called by Defendant.
      8.     All necessary rebuttal witnesses.



II.    Expert Witness


       Plaintiffs may call the following witness, either live or by deposition, who is expected to

testify on the following subject matters:



00995039-1
           Case 8:18-ap-00575-MGW             Doc 19     Filed 06/21/19      Page 3 of 3



      1.     Plaintiffs do not intend on calling an expert to testify at this time.



   Plaintiffs reserve the right to amend or supplement this Fact and Expert Witness List with

additional witnesses as may be discovered, disclosed, or as may become available or apparent

during discovery or other proceedings in this action.

                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of June, 2019 the foregoing was filed with the court

and served upon counsel of record via the CM/ECF system:

                                      ICARD, MERRILL, CULLIS,
                                        TIMM, FUREN & GINSBURG, P.A.



                                By:    __W. Andrew Clayton, Jr.
                                       W. ANDREW CLAYTON, JR.
                                       Florida Bar No. 0739464
                                       WORTH S. GRAHAM
                                       Florida Bar No. 0092417
                                       2033 Main Street, Suite 600
                                       Sarasota, FL 34237
                                       Telephone: (941) 366-8100
                                       Facsimile: (941) 366-6384
                                       Email: dclayton@icardmerrill.com
                                       Email: wgraham@icardmerrill.com




00995039-1
